Exhibit FIRST AMENDMENT TO FIRST AMENDED AND RESTATED ASSET PURCHASE AND SALE AGREEMENT Appalachia Region This First Amendment to the First Amended and Restated Asset Purchase and Sale Agreement Appalachia Region (this “Amendment”) is dated as of July 1, 2008 by and between Linn Energy Holdings, LLC, a Delaware limited liability company (“LEH”), Linn Operating, Inc., a Delaware corporation (“LOI”) and Penn West Pipeline, LLC, a Delaware limited liability company (“PWP”), (collectively “Sellers”), and XTO Energy, Inc., a Delaware corporation (“XTO”), and Mountain Gathering, LLC, a Delaware limited liability company (“Mountain“), (collectively “Buyers”) Sellers and Buyers are sometimes referred to collectively as the “Parties” and individually as a “Party.” RECITALS: The Parties have entered into a First Amended and Restated Asset Purchase and Sale
